 



Exhibit 10.10
COUNTRYWIDE FINANCIAL CORPORATION
2006 Equity Incentive Plan
Non-Qualified Stock Option Award Terms
     The Participant specified below has been granted this Option by Countrywide
Financial Corporation, a Delaware corporation (the “Company”) under the terms of
the Countrywide Financial Corporation 2006 Equity Incentive Plan (the “Plan”).
The Option shall be subject to the Plan as well as the following terms and
conditions (the “Option Terms”) and all terms and conditions set forth on the
Option Statement (the “Statement”) linked electronically hereto:
     Section 1. Award. In accordance with the Plan, the Company hereby grants an
Option for the number of Covered Shares set forth in Section 2 to the
Participant, subject to Option Terms.
     Section 2. Terms of Option Award. The following words and phrases relating
to the grant of the Option shall have the following meanings:
          (a) The “Participant” is the individual recipient of the Option on the
specified Grant Date.
          (b) The “Grant Date” is [                    ].
          (c) The number of “Covered Shares” shall be the number of shares of
Stock awarded to the Participant on the Grant Date as reflected in the corporate
records and set forth on the Statement.
          (d) The “Exercise Price” is $[___] per share.
     Except where the context clearly implies to the contrary, any capitalized
term in this Option award shall have the meaning ascribed to that term under the
Plan.
     Section 3. Non-Qualified Stock Option. The Option is not intended to
constitute an “incentive stock option” as that term is used in Code section 422.
     Section 4. Vesting. Subject to the limitations of the Option Terms, each
installment of Covered Shares of the Option (“Installment”) shall become vested
and exercisable on and after the “Vesting Date” for such Installment as
described in the following schedule (but only if the Participant’s Termination
of Service has not occurred before the Vesting Date):

 



--------------------------------------------------------------------------------



 



          VESTING DATE INSTALLMENT   APPLICABLE TO INSTALLMENT
[___] of Covered Shares
  [___]
[___] of Covered Shares
  [___]
[___] of Covered Shares
  [___]

          (a) Notwithstanding the foregoing provisions of this Section 4, the
Option shall become fully exercisable upon the earliest of the following events
to occur: (i) a Change of Control that occurs on or before the Participant’s
Termination of Service; or (ii) Participant’s Termination of Service as a result
of the Participant’s Death, Disability or Retirement.
          (b) The Option may only be exercised on or after the Participant’s
Termination of Service only as to that portion of the Covered Shares for which
it was exercisable immediately prior to the Participant’s Termination of
Service, or became exercisable on the date of the Participant’s Termination of
Service.
     Section 5. Expiration. The Option shall not be exercisable after the
Company’s close of business on the last business day that occurs prior to the
Expiration Date. The “Expiration Date” shall be the earliest to occur of:
          (a) the date of the Participant’s Termination of Service due to Cause;
          (b) the five-year anniversary of the Grant Date;
          (c) the twelve (12) month anniversary of the Participant’s Termination
of Service if the Termination of Service occurs due to Death, Disability or
Retirement; or
          (d) the three (3) month anniversary of the Participant’s Termination
of Service if the Termination of Service occurs for reasons other than Death,
Disability, Retirement or Cause; provided, however, that if the Participant
returns to employment with, or as a director or consultant to, the Company,
within three (3) months after the Termination of Service, such termination shall
have no effect on the Option and the Participant shall have the same number of
shares and the same vesting schedule as set forth in this Agreement.
     Notwithstanding the foregoing provisions of this Section 5, in the event a
Participant dies during the periods provided for in subsections (c) or
(d) above, the Option shall not expire, and shall remain exercisable, until the
one (1) year anniversary of the date of Death, but in no event beyond the
expiration date provided in subsection (b) above.
     Section 6. Option Exercise.
          (a) Method of Exercise. Subject to the Option Terms and the Plan, the
Option may be exercised in whole or in part by filing an exercise notice with
the Secretary of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date. The notice requirement may only be satisfied by (i) the proper
use of a specified electronic medium (phone, intranet, internet or

2



--------------------------------------------------------------------------------



 



other), whether or not such medium is the property of, or maintained, by the
Company or a third party service provider, or (ii) any other method prescribed
by the Committee; provided, however, the Committee shall retain the right to
limit or expand the method of exercise to any one or more of the above methods
with respect to any individual Participant or group or class of Participants.
Such notice shall specify the number of Covered Shares which the Participant
elects to purchase, and shall be accompanied by payment of the Exercise Price
for such Covered Shares indicated by the Participant’s election.
          (b) Payment of Exercise Price. Payment may be by cash or, subject to
limitations imposed by applicable law, by such means as the Committee from time
to time may permit, including, (i) by tendering, either actually or by
attestation, Stock acceptable to the Committee, valued at Fair Market Value on
the date of exercise; (ii) by irrevocably authorizing a third party, acceptable
to the Committee, to sell Stock (or a sufficient portion of the shares) acquired
upon exercise of the Option and to remit to the Company a sufficient portion of
the sale proceeds to pay the entire Exercise Price; (iii) by personal, certified
or cashiers’ check; (iv) by other property deemed acceptable by the Committee;
or (v) any combination of the above. If payment is made pursuant to clauses
(i) or (ii) above, the Participant’s election must be made on or prior to the
date of exercise of the Option and must be irrevocable. The Option shall not be
exercisable if and to the extent the Company determines that such exercise would
violate applicable state or federal securities laws or the rules and regulations
of any securities exchange on which the Stock is traded and shall not be
exercisable during any blackout period established by the Company from time to
time.
     Section 7. Withholding. The exercise of the Option, and the Company’s
obligation to issue shares upon exercise, is subject to withholding of all
applicable taxes. At the election of the Participant, and subject to such rules
and limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied (i) through cash payment by the
Participant; (ii) by irrevocably authorizing a third party, acceptable to the
Committee, to sell shares of the Common Stock (or a sufficient portion of the
Shares) acquired upon exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay any tax and withholding resulting
from such exercise (iii) by tendering, actually or by attestation, shares of
Common Stock acceptable to the Committee; or (iv) subject to the Committee’s
discretion, through the surrender of Covered Shares to which the Participant is
otherwise entitled under the Plan; provided, however, that such shares under
this clause (iv) may be used to satisfy not more than the Company’s minimum
statutory withholding obligation (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income).
     Section 8. Transferability. The Option, or a portion thereof, may be
transferable or assignable to a member or members of the Participant’s
“immediate family,” as such term is defined in Rule 16a-1(e) under the Exchange
Act, or to a trust for the benefit solely of a member or members of the
Participant’s immediate family, or to a partnership or other entity whose only
owners are members of the Participant’s immediate family (such transferee being
a “Participant”), subject to the terms and conditions of the Plan. It may not be
assigned, transferred (except as aforesaid), pledged or hypothecated by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process. Any attempt at
assignment, transfer, pledge or hypothecation, or other disposition of

3



--------------------------------------------------------------------------------



 



this Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon this option, shall be null and void and without effect.
Notwithstanding the above, an Option may be assigned, transferred, pledged or
hypothecated by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order.
     Section 9. Heirs and Successors. The Option Terms shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business. If
any rights of the Participant or benefits distributable to the Participant under
this Agreement have not been exercised or distributed, respectively, at the time
of the Participant’s Death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee on the form
found in HRCentral, or such other form as the Committee may require. The
designation of beneficiary form may be amended or revoked from time to time by
the Participant. If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant. If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under this Agreement
or before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.
     Section 10. Administration. The authority to manage and control the
operation and administration of the Option Terms and the Plan shall be vested in
the Committee, and the Committee shall have all powers with respect to the
Option Terms as it has with respect to the Plan. Any interpretation of the
Option Terms or the Plan by the Committee and any decision made by it with
respect to the Option Terms or the Plan are final and binding on all persons.
     Section 11. Plan Governs. Notwithstanding anything in the Option Terms to
the contrary, the Option Terms shall be subject to the terms of the Plan, a copy
of which may be obtained by the Participant from the office of the Secretary of
the Company; and the Option Terms are subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in the Option Terms to the
contrary, in the event of any discrepancies between the corporate records and
the Statement, the corporate records shall control.
     Section 12. Not An Employment Contract. The Option will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company, nor will it interfere in any way with any right the Company
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.

4



--------------------------------------------------------------------------------



 



     Section 13. No Rights As Shareholder. The Participant shall not have any
rights of a shareholder with respect to the Covered Shares, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.
     Section 14. Amendment. The Option Terms may be amended in accordance with
the provisions of the Plan, and may otherwise be amended by written agreement of
the Participant and the Company without the consent of any other person.
     Section 15. Section 409A Amendment. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code
Section 409A. Participant’s acceptance of this Option award constitutes
acknowledgement and consent to such rights of the Committee.
     Section 16. Statement and Modifications. The Option granted to the
Participant under the Option Terms set forth in this Agreement shall be set
forth on the Statement. The Participant hereby acknowledges and agrees that the
Statement may be revised from time to time by the Company to reflect additional
grants of Options, exercises of Options and any permitted modifications to the
Plan and Options granted thereunder. Unless the Participant provides written
notice to the Company’s Stock Option Administrator within thirty (30) days of
receipt of the Statement at the principal office of the Company in Calabasas,
California, or such other addresses as may be communicated to the Participant,
the Statement (including any revisions incorporated therein) shall be binding on
the Participant, without further notice to or acknowledgement by the
Participant. If no notice is received from the Participant within the thirty
(30) day period, then the Participant shall be deemed to have acknowledged that
the Statement is binding with respect to the information contained therein.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
its name and on its behalf, all as of the Grant Date and, by clicking the Accept
Button below, the Participant acknowledges acceptance of the terms and
conditions of this Agreement.
COUNTRYWIDE FINANCIAL CORPORATION

         
By:
                 
Its:
                 

Yes, I do accept
(Click here to view grant information. Use your HRCentral password to log in)
No, I do not accept
(Click here to reject and void the grant)

6